Citation Nr: 1545662	
Decision Date: 10/27/15    Archive Date: 11/02/15

DOCKET NO.  14-17 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to reopen the Veteran's claim of entitlement to service connection for a sleep disorder, also claimed as sleep apnea, to include as secondary to service-connected posttraumatic stress disorder.

2.  Entitlement to a disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD); post-concussional syndrome (cognitive disorder not otherwise specified) due to traumatic brain injury.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right lower extremity radiculopathy.

4.  Entitlement to service connection for a right knee condition, to include as secondary to service-connected lumbar spine and right ankle disabilities.


REPRESENTATION

Veteran represented by:	John S. Berry, attorney

ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1999 to July 1999 and from June 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska

The issue of entitlement to service connection for a right knee condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The claim for service connection for a sleep disorder was last denied in a March 2009 rating decision.  The Veteran did not submit new and material evidence within one year of that decision or initiate an appeal.  The decision became final.

2.  Evidence submitted since the March 2009 rating decision does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for a sleep disorder.

3.  Throughout the period on appeal, the Veteran's PTSD symptoms have most nearly approximated occupational and social impairment with reduced reliability and productivity, but not with deficiencies in most areas or total occupational and social impairment.

4.  During the period on appeal, the Veteran's radiculopathy of the right lower extremity manifested as moderate incomplete paralysis.


CONCLUSIONS OF LAW

1.  New and material evidence has not been received to reopen the claim of entitlement to service connection for a sleep disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).

2.  Throughout the period on appeal, the criteria for a disability rating for PTSD in excess of 50 percent have not been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2015).

3.  The criteria for a disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8520 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  See also Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in a June 2013 letter to the Veteran.

The duty to assist has also been satisfied.  The Veteran's available service treatment records, post-service medical records, and lay statements from the Veteran are in the claims file and were reviewed in connection with his claims.  The Veteran has not identified, and the record does not otherwise indicate, any additional relevant medical records that have not been obtained and associated with his file.

The Veteran was afforded VA compensation examinations in October 2013 for his PTSD and right lower extremity radiculopathy claims which are adequate to adjudicate his respective claims.  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claims.

II.  New and material evidence

The Veteran seeks to reopen a previously denied claim seeking service connection for a sleep disorder.  

A decision of the RO becomes final and is not subject to revision on the same factual basis unless a notice of disagreement and substantive appeal are filed within the applicable time limits.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim. Shade v. Shinseki, 24 Vet. App. 110 (2010).  
	
VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  

The Veteran's original claim seeking service connection for migraine headaches was denied in a March 2009 rating decision because the evidence of record did not establish that the Veteran had a diagnosis of a sleep disorder related to service-connected PTSD.  The Veteran did not appeal this decision and it became final.  Evidence of record at that time of the last final March 2009 rating decision included the Veteran's service treatment records and post-service medical records.

Evidence received since the last final March 2009 rating decision includes a September 2009 statement from the Veteran's wife noting that his sleep habits changed after service.  While that statement was received within the appeal period following the March 2009 rating decision, it is not new and material evidence within 3/156(b) as it is essentially duplicative of evidence considered in that rating decision.

Other evidence submitted since March 2009 includes VA medical records which reflect complaints of sleep problems.  For instance, an April 2012 VA treatment record notes the Veteran's insomnia was significant and likely contributes to other symptoms.  Further, the Veteran uses medication regularly to sleep.  A March 2013 VA telephone primary care notes the Veteran's reports of having a variable sleep schedule due to the activity of his kids.  An October 2013 VA mental disorders examination notes the Veteran's symptoms of chronic sleep impairment.  Further, in his March 2014 Notice of Disagreement, the Veteran submitted a number of online articles and other publications which discussed the connections between sleep impairment and PTSD.

This evidence was not of record at the time of the prior final rating decision, and therefore, the VA treatment records and submitted publications are new.  However, none of these records relate the Veteran's claimed sleep disorder either to a service-connected disability or to active duty service.  As such, the Board finds that these medical records are not material.  Additional evidence, which consists merely of records of post-service treatment that do not indicate in any way that a condition is service-connected, is not new and material.  Cox v. Brown, 5 Vet. App. 95, 99 (1993).  

As for the Veteran's assertions that he has a sleep disorder that is either due to active service or secondary to his service-connected PTSD, the Board finds they are not "new" as they are cumulative and redundant of assertions made prior to the March 2009 last final denial.  Further, the Veteran is competent to report his symptoms, such as insomnia, but he is not competent to state that his current sleep disorder was due either to active duty service or was either caused or permanently aggravated by his service-connected PTSD.  Such a complex medical opinion falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Further, these statements are not new; the Veteran made essentially the same assertions in his initial claim.

The Veteran's statements and recently submitted medical evidence do not, even in light of all the evidence old and new, raise a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that new and material evidence has not been received to reopen his service connection claim for a sleep disorder.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

III.  Increased Evaluation

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be staged.  Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

The Veteran's PTSD is currently evaluated as 50 percent disabling for the period on appeal (with the exception of temporary total evaluations) in accordance with the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130.  Under the provisions for rating psychiatric disorders, a 50 percent disability rating requires evidence of the following:

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating requires:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The relevant medical evidence of record include VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 50 percent for PTSD for the period on appeal.

VA treatment records note the Veteran's diagnosed PTSD.  A June 2013 VA treatment record states the Veteran experienced shortness of breath with heart palpitations which he still gets once every week or two in a large crowd or if he gets a bad episode of vertigo.

In October 2013, the Veteran was afforded a VA examination after which the examiner completed a mental disorders disability benefits questionnaire (DBQ) where he was noted to have diagnoses of PTSD and a cognitive disorder, not otherwise specified (NOS).  He was assigned a GAF score of 55, and the examiner stated the score was a combination of both the Veteran's PTSD and cognitive disorder, which were inextricably intertwined.  The examiner summarized the Veteran's level of occupational and social impairment with regards to all mental diagnoses as occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner noted the Veteran was married to the same woman for 14 years and has three children.  The Veteran reported that he has contact with his extended family.  He is currently employed full-time and has worked for the company for 11 years.  In his free time, he volunteers in his church, helps at a high school with security, watches television and enjoys outdoor activities such as hunting and fishing.  The Veteran stated he was not taking any mental health-related medication and was not in any mental health treatment at the present time.

Upon examination, the Veteran was found to be pleasant, cooperative, and was oriented in all spheres.  His attention and concentration were intact.  He described his mood as numb, frustrated, and anxious.  His insight and judgment were intact.  The Veteran stated that he didn't get to sleep very well, or stay asleep very well.  He was prescribed Ambien, but said did not help a lot.  He noted that if he awakens during the night he may be able to get back to sleep, but the sleep is "choppy."  He was able to interpret a proverb.  His memory for remote, recent, and immediate events were intact, including when asked what he did on the previous day.  The Veteran denied any legal or behavioral problems since his last VA examination.  He reported some infrequent use of alcohol, and he stated he tried using marijuana once a couple of years ago.  The examiner noted symptoms applicable to the Veteran's diagnoses that included depressed mood, anxiety, chronic sleep impairment, and mild memory loss, such as forgetting names, directions or recent events.  The examiner stated the Veteran was capable of managing his financial affairs.  The Veteran noted that at his current position he has not received any promotions or increase in pay for the past five years and he stated his female supervisor said she was afraid of him.

The Veteran was also afforded a VA neurological disorders examination in connection with his diagnosis of a cognitive disorder.  He was noted to be casually dressed, his speech was hesitant, his attitude toward the examiner was cooperative, his affect was restricted and his mood was anxious.  His thought content was unremarkable, he did not express any delusions or hallucinations, he was noted to understand the outcome of behavior and his intelligence was noted as average.  He did not have obsessive or ritualistic behavior, did not have panic attacks, and denied suicidal or homicidal thoughts.  He was able to maintain minimum hygiene and his recent, remote, and immediate memory was found to be normal.  

Having carefully considered all the evidence of record in light of the applicable rating criteria, the Board finds that the overall symptomatology and level of impairment have most nearly approximated those indicative of a 50 percent rating.  An initial evaluation in excess of 50 percent is not warranted.  38 C.F.R. § 4.7.

The record indicates no findings or histories of near-continuous panic attacks or depression affecting the Veteran's ability to function independently, appropriately and effectively.  The Veteran has consistently denied any homicidal or suicidal ideation.  The record also shows that the Veteran is capable of managing his own finances and caring for himself.  He is married with three children, has worked for the same company for the last 11 years, volunteers at his church and enjoys recreational activities such as hunting and fishing.  Further, the medical evidence of record does not indicate any findings that the Veteran experienced obsessional rituals which interfered with his routine activities.  His speech was not found to be intermittently illogical, obscure or irrelevant.  

When considering the Veteran's symptoms in total, the Board finds that they do not result in occupational and social impairment with deficiencies in most areas, or total occupational and social impairment.  Overall, during the appeal period, the Board finds that the weight of the credible evidence demonstrates that the Veteran's PTSD symptomatology more closely approximates the schedular criteria for the 50 percent disability rating.  The Veteran has shown some difficulty in establishing and maintaining effective social relationships; however, the level of impairment is contemplated in his 50 percent rating and is not productive of occupational and social impairment with deficiencies in most areas.

Based on the foregoing, the Board finds that during the period on appeal, the overall symptomatology associated with the Veteran's PTSD more closely approximated the schedular criteria required for the 50 percent disability rating.  Therefore, the Board finds that, in the absence of more severe symptomatology more nearly approximating such ratings, the Veteran is not entitled to a rating in excess of 50 percent.  As the criteria for the next higher, 70 percent rating is not met, it logically follows that the criteria for the higher 100 percent rating is likewise not met.

In sum, the Board finds that a rating in excess of 50 percent for PTSD is not warranted for the period on appeal.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to increased ratings.  38 U.S.C.A. § 5107.

Radiculopathy of the right lower extremity

Diagnostic Codes 8520-8730 address ratings for paralysis of the peripheral nerves affecting the lower extremities, neuritis, and neuralgia.  Diagnostic Codes 8520, 8620, and 8720 provide ratings for paralysis, neuritis, and neuralgia of the sciatic nerve.  Neuritis and neuralgia are rated as incomplete paralysis.  Disability ratings of 10, 20, and 40 percent are warranted, respectively, for mild, moderate, and moderately severe incomplete paralysis of the sciatic nerve.  38 C.F.R. § 4.124a.  A disability rating of 60 percent is warranted for severe incomplete paralysis with marked muscle atrophy.  An 80 percent rating is warranted for complete paralysis of the sciatic nerve.  38 C.F.R. § 4.124(a).

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.A. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The Veteran stated in his March 2013 Notice of Disagreement that he experiences pain and numbness in his right leg on an "ongoing basis."

In October 2013, the Veteran was afforded a VA examination after which the examiner completed a peripheral nerves conditions DBQ and noted a diagnosis of right lower extremity radiculopathy.  The Veteran reported experiencing pain, burning and tingling down the right leg a few times per day.  A sensory examination revealed decreased sensation to the right lower leg and ankle (L4/L5/S1).  The examiner determined that the Veteran's impairment of the right sciatic nerve was incomplete paralysis of moderate severity.

A July 2014 VA treatment record notes the Veteran complained of sciatic pain "all the time" which may also be disturbing his sleep.  VA treatment records note the Veteran has paralysis of the sciatic nerve.

Incomplete paralysis of the sciatic nerves of moderate severity warrants a 20 percent rating.  See 38 C.F.R. § 4.124a, DC 8520.

After a review of all the evidence, lay and medical, and resolving all reasonable doubt in favor of the Veteran, the Board finds that the Veteran is entitled to a disability rating of 20 percent for his service-connected radiculopathy of the right lower extremity.  Based upon the findings of the October 2013 VA examiner, the Board finds the Veteran's right lower-extremity radiculopathy symptoms more nearly approximated moderate incomplete paralysis warranting a 20 disability rating under DC 8720.  38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.124a, DC 8720.

Other considerations

As to whether referral for an extraschedular rating is warranted, the record does not establish that the rating criteria are inadequate for rating either the Veteran's PTSD or right lower extremity radiculopathy.  The Veteran's PTSD is manifested by impairment in social and occupational functioning.  The rating criteria contemplate these impairments.  With respect to radiculopathy, the Veteran has complained of pain, burning, numbness, and tingling.  The schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Therefore, referral for consideration of an extraschedular rating is not warranted.  Thun v. Peake, 22 Vet. App. 111 (2008).

Finally, the Board notes that entitlement to a total disability evaluation based on individual unemployability (TDIU) is an element of all increased rating claims.  Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  However, the evidence in this case does not show that the Veteran is currently unemployable due to either his service-connected PTSD or his right lower extremity radiculopathy.  Therefore, further consideration of TDIU is not warranted in this case.

The has also considered whether there is a collective effect involving the Veteran's other service connected disabilities acting with the psychiatric disability on appeal gives rise to a referral for extraschedular consideration.  See Johnson v. Shinseki, 762 F.3d 1362 (Fed. Cir. 2014).  During the period under consideration, the Veteran was also service-connected for numerous other disabilities.  Even after affording the Veteran the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there is no additional impairment that has not been attributed to a specific service-connected disability.  As such, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for disability that can be attributed only to the combined effect of multiple conditions. 


ORDER

New and material evidence not having been received, the application to reopen a claim of entitlement to service connection for a sleep disorder is denied.

Throughout the period on appeal, a disability rating in excess of 50 percent for PTSD is denied.

Entitlement to an initial disability rating of 20 percent, but no higher, for service-connected radiculopathy of the right lower extremity is granted, subject to the laws and regulations governing the award of monetary benefits.   


REMAND

Further development is needed before the Board can adjudicate the Veteran's remaining claim.  In his May 2013 claim for benefits, the Veteran maintained that he developed a right knee condition that was directly due to active duty service.  Alternately, the Veteran stated the condition was possibly secondary to his service-connected right ankle and back conditions.  In his March 2014 Notice of Disagreement, the Veteran stated he injured his right ankle in service, which altered his gait and put additional pressure on his knee, resulting in an injury.  His representative also argued that he "could always feel the pain in his right knee" when he had to jump out of trucks in service.  

In October 2013, the Veteran was afforded a VA examination to determine the etiology of his right knee condition.  He was noted to have a diagnosis of right knee strain with a date of diagnosis of 2004-2005.  The examiner noted that there was no specific injury that precipitated the Veteran's right knee disorder.  The examiner concluded that it appeared less likely the Veteran's right knee condition was the result of his right ankle or lower back.  In support of this conclusion, the examiner stated that x-rays of the Veteran's knees have been normal in the past, and his range of motion appears to be similar in both knees.  The Veteran reported hearing crunching noises in the right knee, but this appeared to be in both knees upon examination, with the right possibly being somewhat more pronounced than the left knee.  The examiner also concluded there was no evidence to suggest aggravation.

However, the examiner provided no opinion as to the Veteran's contention that he developed a right knee condition that was directly due to active duty service.  On remand, a VA examiner should provide a more responsive opinion that addresses all of the Veteran's contentions.  Further, the examiner should provide a more responsive rationale explaining why he believed there was no evidence that the Veteran's right knee condition was not aggravated by either his service-connected back or right ankle disabilities, especially in light of the VA examination report finding that the Veteran experienced a greater degree of crepitus in the right knee as opposed to the left.  38 C.F.R. § 3.310(b).

Since the claims file is being returned it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the Veteran's claims file any outstanding VA treatment records from July 2014 to the present.

2.  Then schedule the Veteran for an appropriate VA examination to determine the current nature and likely etiology of his right knee condition.  The claims folder should be made available to the examiner for review and all appropriate tests and studies should be conducted.

Based on the examination and review of the record, the examiner should answer the following questions:

(a)  Clearly identify all diagnosed conditions related to the Veteran's right knee condition.

(b)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right knee condition was incurred in or aggravated by service; to include the Veteran's report of knee pain after jumping out of trucks?

(c)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right knee condition was caused by any of his service-connected disabilities?  

(d)  Is it at least as likely as not (50 percent or higher degree of probability) that the Veteran's right knee condition was aggravated by any of his service-connected disabilities?  

The examiner is informed that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

Detailed rationale is requested for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then re-adjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate Supplemental Statement of the Case (SSOC), and give the Veteran and her representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


